EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Reid DeManche on 7/15/21.
The application has been amended as follows: 

Claim 1 is amended to recite:
A method of forming batteries, comprising:
feeding a first foil through a coating machine, wherein movement of the first foil defines a foil direction;
applying a first coating band to the first foil; applying a second coating band to the first foil, wherein the second coating band is spaced from the first coating band by a first tab gap;
cutting the first foil substantially perpendicular to the foil direction to separate a first coated blank; and
cutting the first coated blank to:
separate the first coating band and a first portion of the first tab gap; and
separate the second coating band and a second portion of the first tab gap,
wherein a first electrode is formed from the first coating band and the first portion of the first tab gap, and a second electrode is formed from the second coating band and the second portion of the first tab gap,
wherein the first portion is at least 45 percent of the length of the first coating band, and the second portion is at least 45 percent of the length of the second coating band.

Claim 11 is amended to recite:
	The method of claim 10, further comprising:
	pairing the second electrode and the fourth electrode to form a second mono cell, wherein the second tab and the fourth tab are on opposite sides of the width of the second electrode and the fourth electrode[[; and]].

Claim 13 is amended to recite:
	The method of claim 12, wherein the first portion and the second portion of the first tab gap are at least ninety percent of the length of the first tab gap, and the first portion and the second portion of the second tab gap are at least ninety percent of the length of the second tab gap.

Claim 15 is amended to recite:
	The method of claim 10, wherein the first portion and the second portion of the first tab gap are at least ninety percent of the length of the first tab gap, and the first portion and the second portion of the second tab gap are at least ninety percent of the length of the second tab gap.

The following is an examiner’s statement of reasons for allowance: Minagata (WO 2017/072898 A1, US 2018/0277816 A1 used for citation/translation) and Daidoji (US 2011/0293996 A1) are considered by the Office as the most relevant prior art. Minagata discloses cutting stripes into a coated foil such that tabs are formed from uncoated gaps (exposed) portions of the foil (see Figure 10, paragraph 60). Daidoji discloses coating bands and uncoated gaps on foil and cutting the foil in such a manner that tabs are created from the uncoated portions (see Figure 6, paragraphs 75-84). However, neither of these references, nor the prior art of record, discloses claim 1 as amended above. As shown at the bottom of instant Figure 4, the claimed process recites cutting the tabs so that at least 45% of the gap is a first tab and at least 45% of 
Claim 10 is allowable as filed for different reasons and thus is not amended to include the above limitation. First, claim 10 defines the ratio of length to width of the cut electrodes, which is not explicit in the prior art of record, though the Office does consider the dimensions (sizing) to be an obvious limitation on its own. Second, claim 10 performs a similar process to two distinct foils and then combines the first and third electrodes to form a cell. The prior art of record discloses creating multiple electrodes from the same foil but not using two foils. It would not have been obvious to merely duplicate the one foil since the claim states that the first and third electrodes are paired which is specific enough to obviate mere duplication of the first foil. The application is consequently allowable.
The instant Notice of Allowability is in response to the RCE and IDS filed on 8/12/21. Examination of the three provided foreign references has determined that there is no change in patentability. Claim 11 has also been amended above to incorporate the 312 amendment filed on 8/6/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725